DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbier (U.S. Pub. No. 20170041539).
	Regarding claim 1 Barbier discloses:
An image sensor, comprising:
a plurality of image sensor cells, each configured to accumulate charge corresponding to light incident thereon (rows and columns of pixels with photodiodes integrating light during integration time Ti , par. 2, 37, 39, 41);
a first driver connected to a power supply node, wherein the first driver is configured to generate one or more control signals for a first image sensor cell based on a voltage of the power supply node (power amplifier AMP providing signal TRA to a gate of transfer transistor T1 where TRA is provided as voltage VLO supplied by the voltage selector VLOSEL, where voltage selector VLOSEL receives both the low power supply potential Vss supplied by a general power supply terminal at the zero potential, and a negative potential VNEG supplied by a charge pump PCH, and VLO is selected by voltage selector VLOSEL to be either Vss or VNEG, or TRA is provided as Vdd from a positive power supply terminal, par. 37, 51-54), wherein the first image sensor cell is configured to generate an image signal in response to the control signals (during integration time Ti TRA provided by AMP pulses to end the integration time and transfer the integrated charges from the photodiode to the storage node ND, par. 37 and Figs. 2 and 6), and wherein the image signal is based on the accumulated charge of the first image sensor cell (integrated charges from the photodiode, par. 37); and
a switching voltage generator configured to selectively generate the voltage of the power supply node in response to an enable signal, wherein the enable signal causes the switching voltage generator to not generate the voltage of the power supply node while the image signal is generated (voltage selector VLOSEL, where while transferring the integrated charges from the photodiode to the storage node ND logic signal d_VLO (enable signal) is high and VLOSEL does not supply VNEG to the AMP (and instead provides the ) whereas when d_VLO is low when not transferring the integrated charges VNEG is provided to the AMP, par. 37, 39, 41, and 51-60, and Figs. 2 and 8).
Barbier is silent with regards to an analog to digital converter (ADC), configured to receive the image signal of the first image sensor cell and to generate a digital representation of the image signal.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include an analog to digital converter receiving images signals from image sensor cells/pixels and generating a digital representation of the image signal.  This is advantageous in that images can be created and saved for later viewing or printing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to an analog to digital converter (ADC), configured to receive the image signal of the first image sensor cell and to generate a digital representation of the image signal.
Regarding claim 2, Barbier further discloses:
voltage of the power supply node is less than a ground voltage (negative potential VNEG supplied by a charge pump PCH, par. 37 and 51-54).
Regarding claim 3, Barbier further discloses:
	enable signal causes the switching voltage generator to generate the voltage of the power supply node while the first image sensor cell is reset (VLOSEL outputs VNEG during integration time Ti when reset pulse GR(T5) is applied to the gate of transistor T5 to empty the charges which have been integrated by the light in the photodiode, par. 37 and 49-50, and Figs. 2 and 6).
	Regarding claim 4, Barbier further discloses:
	resetting the first image sensor cell comprises discharging a capacitance storing previously accumulated charge (when reset pulse GR(T5) is applied to the gate of transistor T5 to empty the charges which have been integrated by the light in the photodiode, par. 37 and 49-50).
Regarding claim 5, Barbier further discloses first image sensor cell is configured to additionally generate an initialization image signal where shr pulse is provided for sampling a potential level after resetting as seen in par. 39.
Barbier is silent with regards the initialization image signal being for the ADC, wherein the ADC is configured to receive the initialization image signal from the first image sensor cell and to generate a digital representation of the initialization image signal.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include generating a noise image signal (initialization image signal) that is provided to and received by an analog to digital converter and subsequently digitized into a digital representation.  This is advantageous in that noise can be subtracted and removed from an image signal.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the initialization image signal being for the ADC, wherein the ADC is configured to receive the initialization image signal from the first image sensor cell and to generate a digital representation of the initialization image signal.
Regarding claim 6, Barbier further discloses:
enable signal causes the switching voltage generator to not generate the voltage of the power supply node while the initialization image signal is generated (as is shown by a dotted line in Fig. 6, the transfer control signal could be reset to the zero potential during the read phases where d_VLO (enable signal) selects the low power supply potential Vss supplied by a general power supply terminal at the zero potential, par. 49-50 and 53, and Fig. 6).
Regarding claim 7, Barbier further discloses:
during a first period of time:
the first image sensor cell generates the initialization image signal and the image signal (during frame period FR after the integration time Ti selection signals sel and reading signals shs, rst, shr are shown for a single row; these signals are repeated successively in order to carry out the selection and the reading of the various rows where sampling circuit is controlled by pulses shs and shr used to respectively sample the useful potential level of the column conductor after the transfer pulse TRA and the potential level after resetting, par. 36-39, 50 and Fig. 6), and
a number of other image sensor cells generate other initialization image signals and other image signals (shs, rst, shr are shown for a single row; these signals are repeated successively in order to carry out the selection and the reading of the various rows where sampling circuit is controlled by pulses shs and shr used to respectively sample the useful potential level of the column conductor after the transfer pulse TRA and the potential level after resetting, par. 36-39, 50 and Fig. 6); and
during a second period of time:
the enable signal causes the switching voltage generator to generate the voltage of the power supply node (d_VLO causes VLOSEL to output VNEG to the AMP for output as TRA during integration time Ti of frame period FR at other times than the end of integration and sampling, par. 36-39, 50, and Fig. 6).
Regarding claim 8, Barbier further discloses:
second period of time follows the first period of time (as can be seen in Fig. 6, TRA is set to VNEG after the sampling time during the frame period FR on the right side).
Regarding claim 9, Barbier is silent with regards to first and second periods of time are sequentially repeated.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include repeating timing signals of a frame period.  This is advantageous in the multiple images can be captured over time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include repeating timing signals of a frame period.  Note that Barbier using timing signals during a frame period and the combination of the Official Notice concept and Barbier results in the first and second periods of time are sequentially repeated.
Regarding claim 10, Barbier further discloses:
enable signal causes the switching voltage generator to generate the voltage of the power supply node during a time when the first image sensor cell is not reset, does not generate the image signal, and does not generate the initialization image signal (d_VLO causes VLOSEL to output VNEG to the AMP for output as TRA during integration time Ti of frame period FR at other times than a time that reset pulse GR being applied to the gate of the transistor T5 to reset a pixel, a time than integrated charges are transferred from the photodiode to the storage node ND, and a time than pulses shs and shr used to respectively sample the useful potential level of the column conductor after the transfer pulse TRA and the potential level after resetting, par. 36-39, 50, and Fig. 6).
Regarding claims 11-20, see the rejection of claims 1-10 respectfully.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697